                                                                 Case 2:18-cv-00552-APG-PAL Document 27 Filed 04/02/19 Page 1 of 2



                                                             1 David H. Krieger, Esq.
                                                             2
                                                                 Nevada Bar No. 9086
                                                                 HAINES & KRIEGER, LLC
                                                             3   8985 S. Eastern Avenue, Suite 350
                                                             4   Henderson, Nevada 89123
                                                                 Phone: (702) 880-5554
                                                             5   FAX: (702) 385-5518
                                                             6   Email: dkrieger@hainesandkrieger.com
                                                             7 Attorneys for Plaintiff,
                                                             8 RYAN REFORMINA AND EFRIN ALEXIS C. BATAYOLA
                                                             9
                                                                                     UNITED STATES DISTRICT COURT
                                                            10                            DISTRICT OF NEVADA
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                  RYAN REFORMINA and EFRIN                 Case No.: 2:18-cv-00552-APG-PAL
                           Henderson, Nevada 89123




                                                            12    ALEXIS C. BATAYOLA,
                                                            13
                                                                                 Plaintiffs,               NOTICE OF SETTLEMENT
                                                            14                                             BETWEEN PLAINTIFF AND
                                                            15          vs.                                SILVER STATE TRUSTEE
                                                                                                           SERVICES, LLC
                                                            16    SILVER STATE TRUSTEE                                                                  N
                                                            17    SERVICES, LLC,                                                                        O
                                                                                                                                                        T
                                                            18
                                                                                Defendant.                                                              I
                                                            19
                                                            20         NOTICE IS HERBY GIVEN that the claims and disputes between RYAN
                                                            21
                                                                 REFORMINA AND EFRIN ALEXIS C. BATAYOLA (“Plaintiffs”) and
                                                            22
                                                            23 Defendant SILVER STATE TRUSTEE SERVICES, LLC (“SILVER STATE”)
                                                            24 have been settled. Plaintiff and SILVER STATE anticipate filing a Stipulation for
                                                            25
                                                                 Dismissal of Plaintiffs’ claims against SILVER STATE, with prejudice, within 90
                                                            26
                                                            27 days. This will allow time for the settlement to be finalized. Plaintiffs request that
                                                            28

                                                                                                         -1-
                                                                 Case 2:18-cv-00552-APG-PAL Document 27 Filed 04/02/19 Page 2 of 2



                                                             1 all pending dates and filing requirements as to SILVER STATE be vacated and
                                                             2
                                                                 that the Court set a deadline ninety (90) days from present for filing a Dismissal as
                                                             3
                                                             4 to SILVER STATE.
                                                             5         Dated: April 2, 2019
                                                             6
                                                                                                                    /s/ David H. Krieger, Esq.
                                                             7                                                      David H. Krieger, Esq.
                                                             8                                                      HAINES & KRIEGER, LLC
                                                                                                                    8985 S. Eastern Avenue
                                                             9
                                                                                                                    Suite 350
                                                            10                                                      Henderson, Nevada 89123
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                                                                    Attorneys for Plaintiffs
                           Henderson, Nevada 89123




                                                            12                                                      RYAN REFORMINA and
                                                            13                                                      EFRIN ALEXIS C. BATAYOLA

                                                            14
                                                            15
                                                                      IT IS ORDERED that the settling parties shall have until July 1, 2019, to either
                                                            16    file a stipulation to dismiss with prejudice, or a joint status report advising when the
                                                                  stipulation to dismiss will be filed.
                                                            17
                                                            18       Dated: April 4, 2019
                                                                                                                      __________________________
                                                            19                                                        Peggy A. Leen
                                                                                                                      United States Magistrate Judge
                                                            20
                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                              -2-
